Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 27, 1997 (People v Liles, 243 AD2d 729 [1997], lv denied 91 NY2d 942 [1998], cert denied 525 US 857 [1998]), affirming a judgment of the County Court, Nassau County, rendered June 17, 2003.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Ritter, J.P., Altman, S. Miller and Goldstein, JJ., concur.